Citation Nr: 1231180	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1972 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2006.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

This case was previously before the Board, most recently in March 2012.  At that time, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Unfortunately, the Board finds that another remand for additional development is necessary before the Veteran's claim on appeal is decided.  

In the March 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of the Veteran's cervical spine disability.  The examiner was specifically directed to presume that the Veteran was a reliable historian with respect to his account of his neck injury during active service and his claims of continuity of symptomatology since his separation from active service.  

A review of the record shows that the Veteran was afforded a VA examination in April 2012.  A review of the examination report shows that the examiner opined that it was less likely as not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the VA examiner noted that there was only one mention of neck pain in the service treatment records (STRs), which was a minor atraumatic neck sprain.  The examiner further stated that there was no STR evidence of neck trauma and that the Veteran denied neck pain for 26 years after discharge.  The examiner noted that there was no doubt that the Veteran had multilevel cervical disc disease, but given the above, it was much more likely not secondary to his military service.  

Despite being expressly directed to presume that the Veteran was a reliable historian with regard to his account of his injury in active service and his complaints of continuity of symptoms since his separation from active service; the examiner failed to account for the Veteran's complaints that he has experienced recurrent episodes of neck pain and numbness in his arms since his initial neck injury during active service in 1974.  

As the examiner failed to take into account the Veteran's lay statements regarding his injury during active service and his continuity of symptoms since his separation from service, this opinion is inadequate to serve as the basis for a denial of entitlement to service connection.     

Furthermore, as noted in the March 2012 remand, the Veteran submitted a statement from a fellow service member who remembered seeing the Veteran wearing a cervical collar following his neck injury in active service.  The examiner did not in any way address this statement and merely noted that the injury to the Veteran's neck in service was not traumatic. 

For these reasons, the Board has concluded that the April 2012 VA examination report and medical opinion do not adequately comply with the directives of the March 2012 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present cervical spine disability.

Additionally, current treatment records not already associated with the claims file should be obtained.

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.   Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise, different from the November 2010 and April 2012 VA examiners, to determine the nature and etiology of any currently present cervical spine disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present cervical spine disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to specifically include the Veteran's reported neck injury during active service.

For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with respect to his account of his neck injury during active service and should clarify whether he did or did not experience of continuity of symptomatology since his separation from active service.

The supporting rationale for all opinions expressed must be provided.  The Board notes that the opinion cannot be based on an absence of treatment since the in-service injury as the Veteran has been found credible in his reports of experiencing recurrent neck pain and right arm numbness since his 1974 neck injury during active service.

3. The RO or the AMC should confirm that any medical opinions and examination reports provided comport with this remand and undertake any other development it determines to be warranted. 

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a cervical spine disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


